EXHBIT B26 (Official Form 26) (12/08) United States Bankruptcy Court Southern District of New York In re Motors Liquidation Company, et. al.,Case No. 09-50026 Debtors Chapter 11 PERIODIC REPORT REGARDING VALUE, OPERATIONS AND PROFITABILITY OF ENTITIES IN WHICH THE ESTATE OF MOTORS LIQUIDATION COMPANY HOLDS A SUBSTANTIAL OR CONTROLLING INTEREST This is the report as of March 31, 2010 on the value, operations and profitability of those entities in which the estate holds a substantial or controlling interest, as required by Bankruptcy Rule 2015.3.The estate of Motors Liquidation Company holds a substantial or controlling interest in the following entities.The other five jointly administered Debtors, who are themselves subsidiaries of Motors Liquidation Company do not hold substantial or controlling interests in any entity. Name of Entity Interest of the Estate Tab # See Exhibit 1 This periodic report (the “Periodic Report”) contains separate reports (“Entity Reports”) on the value, operations, and profitability of each entity listed above. Each Entity Report shall consist of three exhibits.Exhibit A contains a valuation estimate for the entity as of a date not more than two years prior to the date of this report.It also contains a description of the valuation method used.Exhibit B contains a balance sheet, a statement of income (loss), a statement of cash flows, and a statement of changes in shareholders’ or partners’ equity (deficit) for the period covered by the Entity Report, along with summarized footnotes.Exhibit C contains a description of the entity’s business operations. Please note the Debtors did not prepare Exhibit A, as it would be prohibitively expensive, unduly burdensome, and an inefficient use of estate assets for the Debtors to obtain current market valuations of the non-debtors in which the Debtors hold a direct interest of 20%.However, the net book value of assets for these non-debtors are reflected in Exhibit B on each non-debtor entity’s respective balance sheet. 1 With respect to Exhibit B, the balance sheet and statement of income have been included when available for each non-debtor entity.Statements of cash flows and statements of changes in shareholders’ equity are not prepared for each entity.System and resource constraints preclude the Debtors from preparing these statements at the entity level; therefore, these statements have been excluded from this report. Please note that with respect to Exhibit C, the business operations descriptive information is contained in Exhibit 1 for each entity. The financial information in this Form 26 filing is based upon the Debtor’s books and records.The financial information is unaudited and does not purport to show the financial statements of any of the non-debtors in accordance with accounting principles generally accepted in the United States of America
